Citation Nr: 0014729	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in
St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from July 1984 to 
January 1990; he died on November [redacted], 1998.  The 
appellant is his widow.  

This matter arises from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota, which denied 
the benefit now sought on appeal.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

The appellant submitted additional evidence subsequent to 
certification of this case to the Board.  This was 
accompanied by her waiver of review of that evidence by the 
RO.  See 38 C.F.R. § 20.1304(c) (1999).  The Board will 
proceed with its review accordingly.  


FINDINGS OF FACT

1.  During his lifetime, the veteran was service connected 
for residuals of fractures of the left tibia and left fibula, 
evaluated as 40 percent disabling; hypertension, residuals of 
a right thigh laceration, and a residual scar of the left 
abdomen, all of which were evaluated as noncompensable.  The 
veteran's combined disability rating was 40 percent.  

2.  The veteran died on November [redacted], 1998, as the result 
of brain stem hemorrhage due to metastatic melanoma.  

3.  There is no competent medical evidence to indicate that 
the disability that resulted in the veteran's death was 
caused by his military service, or that it was etiologically 
related to any of his service-connected disabilities.  

4.  There is no competent medical evidence to indicate that 
the veteran's service-connected disabilities contributed 
substantially or materially to his death.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability or death 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131.  In 
addition, service connection may be granted for any malignant 
tumor that becomes manifest to a degree of 10 percent or more 
within one year following the veteran's discharge from 
military service.  See 38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Finally, service connection may be granted 
for the cause of a veteran's death when it is deemed that the 
death is due to a service-connected disability; such a 
relationship will be deemed to exist when the evidence 
establishes that a veteran's service-connected disability or 
disabilities either individually, or together, were the 
principal or a contributory cause of his death.  See 
38 C.F.R. § 3.312.  The appellant contends that the veteran's 
death was at least in part the result of his 
service-connected hypertension.  It is within the foregoing 
legal context that her contention must be evaluated.  

However, as a threshold matter, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  "[T]he [VA] benefits system requires 
more than just an allegation"; a claimant must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that a given claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992).  To 
establish that a claim is well grounded, an appellant must 
demonstrate that a given disability (in this case, the one 
that resulted in the veteran's death) meets one of the 
foregoing legal requirements.  This can be accomplished if 
continuity and chronicity of symptomatology, as set forth in 
38 C.F.R. § 3.303(b) (1999), is demonstrated.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumptive period, 
and that the condition persists.  That evidence must be 
medical, unless it relates to a condition that may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or during any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id.  

The veteran's death certificate indicates that he died as a 
result of brain stem hemorrhage caused by metastatic 
melanoma.  The appellant does not allege that the veteran 
developed metastatic melanoma within military service or 
within one year post-service.  Instead, she argues that the 
veteran had a history of hypertension dating back to military 
service, and that this condition was aggravated by 
medications used to treat the veteran's melanoma and 
associated brain swellings, and that, as such, hypertension 
may have contributed to the brain hemorrhage that led to the 
veteran's demise.  In support, the appellant cites a number 
of cases decided by the United States Court of Appeals for 
Veterans Claims (Court), along which is Ramey v. Brown, 
9 Vet. App. 40 (1996).  However, with respect to any 
relationship between a disorder that results in the veteran's 
death and a service-connected disability, a medical opinion 
to the effect that there may be such a relationship is 
fundamentally different from an opinion which states that 
there is such a relationship.  Indeed, the Court has held 
that where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as non-evidence."  See Perman v. Brown, 
5 Vet. App. 237, 241 (1993).  In this regard, the opinion 
offered by Dr. Hildebrandt on April 30, 1999, wherein the 
physician states that medicines taken for the veteran's 
melanoma and brain swellings may have aggravated his history 
of hypertension which "may have also contributed to [the 
veteran's] final brain hemorrhage" (emphasis added) is not 
conclusive enough to well-ground the appellant's claim.  Such 
a speculative statement, in the Board's view, cannot be read 
to establish a nexus between the cause of the veteran's death 
and the veteran's service or a service-connected disability.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical 
opinion which stated that the veteran's death "could" have 
been precipitated by his time in a prisoner-of-war camp was 
too speculative to provide the degree of certainty required 
for medical nexus evidence) citing Sacks v. West, 11 Vet. 
App. 314 (1998).  Moreover, the additional evidence submitted 
by the appellant, to include various reports of the veteran's 
private medical treatment during 1998, indicates that the 
veteran's brain stem hemorrhage was the direct result of 
metastatic melanoma for which service connection had not been 
granted and for which it is not warranted.  See 38 U.S.C.A. 
§§ 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Similarly, 
there simply has been no probative evidence submitted to 
indicate that any of the veteran's service-connected 
disabilities, either alone or together, contributed to his 
demise.  

Thus, the only other indication of a possible relationship 
between the cause of the veteran's death and his military 
service is contained in the various statements offered by the 
appellant.  However, as a lay person, she does not possess 
the specialized knowledge necessary to reach an informed 
conclusion regarding medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  In view of the 
lack of any competent evidence of a relationship between the 
cause of the veteran's death and either his military service 
or his service-connected disabilities, the appellant's claim 
is not well grounded.  See 38 U.S.C.A. § 5107(a).  Moreover, 
the Board is unaware of any circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  


ORDER

As it is not well grounded, the claim of entitlement to 
service connection for the cause of the veteran's death is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

